*125SEPARATE CONCURRING OPINION.
STURGIS, J.
It is with much hesitation that I concur in affirming this judgment. I readily agree that no material error was committed in the trial of' this case unless the demurrer to the evidence should have been sustained for a failure to show any negligence of the defendant causing, or helping to cause, plaintiff’s unfortunate injury. If the failure to properly guard the cogwheels was negligence there would be no question as to defendant’s liability, but the plaintiff abandoned that ground of negligence and we must treat the case on the .theory that it was perfectly proper to leave the cogwheels open and in such a condition that a workman’s clothing was likely to be caught therein by the action of the wind or other cause in case he came too close to the same. This danger was an assumed risk. I grant that it was negligence to leave the scuttle hole in front of the cogwheels uncovered and bad plaintiff, in any. manner, slipped, or stumbled, or stepped in the scuttle hole and thereby been caught in the gearings this would have made defendant liable. But no such fact is claimed. It is necessary in order to create liability to show that the open scuttle hole was one of the causes of plaintiff’s coat being caught in these cogwheels. To my. mind, after reading all the evidence and studying the photographs showing the physical facts, there is no such causal connection shown. The jury has found that plaintiff could do this oiling with the scuttle hole uncovered with reasonable safety—that is, without going so near the cogwheels as to be in necessary danger. Otherwise he would be guilty of contributory negligence as he would be also if he went nearer the cogwheels' than was necessary in order to do this work, or wore clothing so loose as to have the same effect. As the wind was blowing strongly towards these cog*126wheels which he was facing, a corresponding degree of care was imposed on him.
Plaintiff measured the open part of the scuttle hole and says that it was nineteen inches wide. It seems to me that the only effect of the open scuttle hole was to cause plaintiff to stand astride of it in oiling, with his feet that far apart. His right foot and leg were against the side of the boat as he leaned forward and to the right, holding to the upright piece, to reach the place of oiling just outside the side of the boat and on the same shaft as the upper cogwheel. Had the hole been covered he could have stood no different, except to move his left foot nearer the right one, or, perhaps, in front of it, making it nearer the cogwheels. As he did stand the cogswheels were almost directly in front of his right leg, being nine inches 'from the side of the boat. That leg would have been in the same position with the scuttle hole closed. The claim is that with the left leg twelve to fifteen inches nearer the right one, plaintiff could have stood farther from the cogwheels, by which is meant that the bottom of bis coat, which the-cogs caught and which came below the knee, would have been farther from the cogs. How, or why, this is so is not clear to me. Plaintiff says he does- not know in which hand he had the oil can and that he could reach the oiling place equally well with either. This negatives the hypotenuse demonstration and we know the human body is not rigid and the shoulders turn without moving the feet. ■ The fact that plaintiff’s right foot rested on a narrow and insecure base makes no difference, as it is not claimed that he slipped in any way. He says he stood two feet from, the cogwheels, facing the same, and we know that in leaning forward the bottom of his coat, especially with a strong wind blowing in that direction, would come nearer the cogwheels; but that is true whether the hole at his feet was covered or uncovered—that is, whether his feet were six inches *127or nineteen inches apart. There is no claim made that by standing astride this hole the plaintiff could not handle himself so well, or take care of his clothing as well. The sole claim is that he could have stood far-, ther from the cogwheels.
Moreover, the evidence shows that plaintiff was not at the fatal moment leaning forward in the act of oiling. He does not so claim. He says that he was standing astride the scuttle hole but does not know whether he -was in the aGt of oiling or not; and the only other witness observing him at the exact moment says “he was standing facing the cogs, just finished oiling up, just fixing to turn.” It is also worthy of note that plaintiff did not attribute his injury to the uncovered scuttle hole until he filed his second amended petition. Suppose his first contention, that the failure to guard the cogwheels was the negligence causing his injury, had prevailed and the scuttle hole had been covered and, notwithstanding this fact, the plaintiff had stood, as he did, with his feet nineteen inches apart instead of six to eight inches apart, would this have constituted contributory negligence on his part precluding a recovery!
This is the way the matter looks to me, but my brethren look at the facts in a different light and can see a connection between the uncovered scuttle hole and plaintiff’s injury. This leads me to conclude that reasonable men might differ and that the question was one for the jury.